IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  April 17, 2008
                                 No. 07-50784
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

TEODORO MORENO-MONTENEGRO

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:07-CR-140-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Teodoro Moreno-Montenegro (Moreno) appeals the 57-month sentence
imposed following his guilty-plea conviction for illegal reentry following removal.
He asserts that his sentence, imposed within the applicable sentencing guideline
range, is unreasonable because of his uncontradicted evidence that he had
returned to the United States to attend his son’s birthday and baptism and that
he intended to return to Mexico after the event.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50784

      There is no evidence that the district court committed a significant
procedural error at sentencing. See Gall v. United States, 128 S. Ct. 586, 597
(2007). Where, as here, the district court imposes a sentence within a properly
calculated guideline range, the sentence is entitled to a rebuttable presumption
of reasonableness. See United States v. Alonzo, 435 F.3d 551, 553-54 (5th Cir.
2006); see also Rita v. United States, 127 S. Ct. 2456, 2462 (2007). Moreno has
failed to demonstrate that his sentence is unreasonable. See Gall, 128 S. Ct. at
597. The judgment of the district court is AFFIRMED.




                                       2